Exhibit 10.4

ACCENTIA BIOPHARMACEUTICALS, INC.

324 South Hyde Park Ave., Suite 350

Tampa, Florida 33606

May 30, 2008

Laurus Master Fund, Ltd.

Valens U.S. SPV I, LLC

Valens Offshore SPV I, Ltd.

Valens Offshore SPV II, Corp.

PSource Structured Debt Limited

c/o Laurus Capital Management, LLC and

Valens Capital Management, LLC

355 Madison Avenue, 10th Floor

New York, New York 10017

Attention: Portfolio Services

Re: Guaranty

Ladies and Gentlemen:

Reference is made to that certain Guaranty dated March 31, 2006 (as amended,
modified, supplemented and/or restated from time to time, the “Guaranty”) from
Accentia Biopharmaceuticals, Inc. (“Company”) in favor of Laurus Master Fund,
Ltd. (“Laurus”), Valens U.S. SPV I, LLC (as partial assignee of Laurus, “Valens
US”), Valens Offshore SPV I, Ltd. (as partial assignee of Laurus, “Offshore I”),
Valens Offshore SPV II, Corp. (as partial assignee of Laurus, “Offshore II”) and
PSource Structured Debt Limited (as partial assignee of Laurus, “PSource”; and
together with Laurus, Valens US, Offshore I and Offshore II, individually, each
a “Creditor Party” and collectively, the “Creditor Parties”).

The Company hereby agrees that the phrase “sixty-four (64%) of all then
presently due and outstanding debts and liabilities of the Company, as adjusted
from time to time, under the Secured Promissory Note” as set forth in the
Guaranty, shall mean a fixed principal amount of $4,991,360 together with all
other Obligations covered by and as defined under the Guaranty.

This side letter shall be construed and enforced in accordance with and governed
by the laws of the State of New York.

[Remainder of the page intentionally blank.]



--------------------------------------------------------------------------------

This letter agreement may be executed in one or more counterparts each of which
taken together shall constitute one and the same agreement. Any signature
delivered by a party by facsimile transmission or other electronic transmission
shall be deemed an original signature hereto.

 

Very truly yours, ACCENTIA BIOPHARMACEUTICALS, INC. By:  

/s/ Alan Pearce

Name:   Alan M. Pearce Title:   CFO

 

Acknowledged and Agreed to

as of this 30th day of May, 2008:

LAURUS MASTER FUND, LTD. By:   Laurus Capital Management, LLC its investment
manager By:  

/s/ Patrick Regan

Name:   Patrick Regan Title:   Authorized Signatory VALENS U.S. SPV I, LLC By:  
Valens Capital Management, LLC its investment manager By:  

/s/ Patrick Regan

Name:   Patrick Regan Title:   Authorized Signatory VALENS OFFSHORE SPV I, LTD.
By:   Valens Capital Management, LLC its investment manager By:  

/s/ Patrick Regan

Name:   Patrick Regan Title:   Authorized Signatory



--------------------------------------------------------------------------------

VALENS OFFSHORE SPV II, LLC By:   Valens Capital Management, LLC its investment
manager By:  

/s/ Patrick Regan

Name:   Patrick Regan Title:   Authorized Signatory PSOURCE STRUCTURED DEBT
LIMITED By:   Laurus Capital Management, LLC its investment manager By:  

/s/ John Gilfillan

Name:   John Gilfillan Title:   Director PSource Capital Ltd for and on Behalf
of PSource Structured Debt Limited